Citation Nr: 0942885	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease. 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to October 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.

The Board remanded this claim for further development in a 
September 2006 decision.  The development requested has been 
completed to the extent possible, as discussed below, and the 
sinusitis claim is now appropriate for appellate review.

However, the issue of entitlement to an evaluation in excess 
of 10 percent for right knee degenerative joint disease being 
remanded is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is needed by the appellant.


FINDINGS OF FACT

The Veteran's testimony, written statements, and medical 
records show that he has had several non-incapacitating 
episodes of sinusitis per year, including symptoms such as 
headaches, facial pain, and discharge that included blood, 
raising a reasonable doubt as to whether his symptomatology 
meets the criteria for a compensable rating.



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for a 10 percent evaluation for sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6512 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, supra.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in March 2003, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  Although no 
longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in March 2003 does not appear to have fully satisfied the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as later amended, regarding VA's duty to notify 
and assist.  Therefore, to this extent, the duty to notify 
was not satisfied prior to the initial unfavorable decision 
on the claim by the RO.  Under such circumstances, VA's duty 
to notify may not be satisfied solely by various post-
decisional communications.  See Mayfield v. Nicholson, supra, 
at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield, supra, at 1323-24 (Fed. Cir. 
2007); Prickett, supra, at 376.

In this case, an October 2006 letter described how VA 
calculates disability ratings and effective dates, and a 
March 2009 letter included the diagnostic codes relating to 
the Veteran's sinusitis and right knee disability.  The claim 
was subsequently re-adjudicated in the August 2009 SSOC.  In 
addition, the August 2003 rating decision, April 2004 SOC, 
and March 2009 and August 2009 SSOCs explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  Thus, the 
Board finds that the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess have been satisfied.

In a September 2006 decision, the Board remanded the claim 
for further development, specifically noting that VA 
examinations were needed with regard to both the Veteran's 
sinusitis and right knee disability to evaluate the severity 
of each, taking DeLuca factors into consideration with regard 
to the right knee.    

Following this Board's remand, VA examinations with regard to 
both the right knee and the Veteran's sinusitis were 
conducted in October 2006 that included the requested 
opinions.  Thus, it appears that all development requested by 
this Board in its September 2006 remand has been completed to 
the extent possible, and, with regard to the Veteran's 
sinusitis claim, no additional development is required.   

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

With regard to sinusitis, the Veteran in this case is 
assigned a non-compensable rating under Diagnostic Code (DC) 
6512 for chronic frontal sinusitis, found in the General 
Rating Formula for Sinusitis, DCs 6510 through 6514, under 
38 C.F.R. § 4.97.  Under this diagnostic code, a non-
compensable or zero percent rating is assigned where 
sinusitis is detected by X-ray only.  A 10 evaluation is 
assigned where there are 1 or 2 incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
assigned where there are 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Finally, a 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or when there is 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.   

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends he is entitled to an 
initial compensable evaluation for sinusitis.  The current 
non-compensable or 0 percent evaluation is effective from 
December 23, 2002, the date on which the Veteran's claim 
requesting service connection for sinusitis was received.  

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal to determine whether 
a compensable rating is warranted.

In May 2002, the Veteran complained of post-nasal drip at a 
San Francisco VAMC visit.  The doctor recommended 
antihistamines and decongestants, as these appeared to help 
the Veteran's symptoms.  He was ultimately diagnosed with an 
upper respiratory infection.  However, there was no diagnosis 
of sinusitis.

In May 2003, the Veteran was afforded a VA examination.  He 
said he had experienced sinus problems in service (which is 
confirmed by his service treatment records), and that the 
problems had continued until the present.  The examiner 
seemed to associate the sinus symptoms with the more 
significant problem of asthma.  Currently, the Veteran 
complained of sneezing and rhinorrhea.  He had taken 
antibiotics one year ago for his sinuses, and his current 
medications consisted only of inhalers.  The nasal 
examination was consistent with marked edema bilaterally.  
There were no polyps or significant discharge.  The examiner 
assessed allergies, asthma and sinus problems secondary to 
his allergies.  At present, the examiner noted, the Veteran 
was untreated for allergies, and thus, he had intermittent 
sinus and nasal complaints.  

At his May 2006 videoconference hearing before the Board, the 
Veteran testified that his last episode of sinusitis had been 
3 weeks before, when he had experienced headaches, facial 
pain, and nasal drainage including blood.  He said he 
experienced those types of episodes periodically, and treated 
them with over-the-counter medication.  His last professional 
treatment had been at the VAMC, over one year before.  Over 
the past year, he had suffered 3 or 4 sinus attacks such as 
the one described above, with each one lasting up to a month 
or month and a half.  He said he had not gone to a doctor for 
those attacks, because they were not incapacitating and he 
could treat them with over-the-counter medication.  

In October 2006, the Veteran was afforded another VA 
examination.  He said he was not using any prescribed 
medications for his nose, and had been last evaluated for his 
sinuses one year prior.  He did use over-the-counter 
medications, and did not use nasal steroid sprays.  There was 
no purulent nasal discharge.  Nasal examination revealed 
normal nasal mucosa with no significant nasal septal 
deviation or mucosal abnormalities.  There was no evidence of 
purulent discharge, and the oral cavity and oropharynx 
examinations were normal.  The examiner noted that the 
Veteran was unable to substantiate by his health history that 
he had required any treatment for his sinuses in many years.  
The examiner opined that he did not qualify for an increased 
rating with regard to his sinuses.  

With consideration of the doctrine of resolving reasonable 
doubt in favor of the Veteran, the Board finds that the 
evidence of record more nearly reflects the rating criteria 
for a 10 percent evaluation.  

As stated above, a 10 percent evaluation is assigned where 
there are 3 to 6 non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Here, the Veteran testified at his May 2006 
hearing before the Board that he had 3 or 4 sinus attacks a 
year that consisted of headaches, facial pain, and nasal 
discharge that included blood.  The Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In the present case, the Veteran's sinusitis symptoms are 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board further 
finds that his statements regarding the frequency and 
severity of his symptoms are credible.  The law does not 
require treatment by a physician to establish a non-
incapacitating episode of sinusitis, so the fact there is 
little documentation of treatment for sinus problems does not 
make his testimony regarding his symptoms incredible.  The 
lack of observable symptoms during the October 2006 VA 
examination does not establish that those symptoms were not 
present during the remainder of the year, and thus, the Board 
finds that the observed symptoms during that examination do 
not discredit the Veteran's statements regarding the 
frequency of his symptoms.  Moreover, the May 2003 VA 
examiner assessed sinus problems in the course of his 
examination.   

Looking at the next higher potential rating, the Board finds 
that a 30 percent evaluation is not warranted, as the Veteran 
does not contend that he has more than 6 non-incapacitating 
episodes per year, nor does the medical documentation support 
such frequency or severity of symptoms.  

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected sinusitis warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for 
a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown, 
nor has the Veteran contended that the condition has 
interfered with his employment.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In conclusion, the Board, resolving reasonable doubt in the 
Veteran's favor, finds that the overall record supports the 
award of an increased evaluation for sinusitis, as described 
above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.

ORDER

A 10 percent evaluation for sinusitis is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

As much as the Board would prefer to resolve the appeal as to 
the right knee claim at this time, review of the file 
discloses the need for further examination.

It appears that the RO/AMC completed the development 
requested in the September 2006 Board remand to the extent 
possible, but then the Board received additional evidence 
from the Veteran in September 2009.  The Veteran wrote a 
letter describing the severity of his knee disability, 
stating that a doctor has told him that his right knee now 
requires surgery.  In addition, an August 2009 letter from 
Dr. GM, at the San Francisco VAMC, states that the Veteran's 
right knee has worsened significantly since the last 
examination in September 2008. 

Thus, the Board finds that a new VA examination is necessary 
to determine the severity of the Veteran's right knee 
disability.  See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the case is REMANDED for the following 
action:

1.  Afford the veteran an examination to 
ascertain the nature and severity of his 
right knee disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The claims file and a copy of 
this decision  must be made available to the 
examiner for review of the medical history in 
association with this examination.  The 
examiner should specifically discuss the 
recent recommendation for surgery on the 
Veteran's right knee.

a.  The examiner should fully describe the 
degree of limitation of motion of the 
joint or joints affected by the 
degenerative changes.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right knee.

b.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should be indicated.  It should also be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.

2.  When the development requested has been 
completed, review the case again on the basis 
of the additional evidence.  If the benefits 
sought are not granted, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and afford a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


